Exhibit 10.30
ENGAGEMENT AGREEMENT


AGREEMENT effective as of the 1st day of October, 2008 between Capital Gold
Corporation, a Delaware Corporation having an office at 76 Beaver Street, 14th
Floor, New York, NY 10005 (hereinafter referred to as the “Company”), and John
Brownlie, an individual residing at 6040 Puma Ridge, Littleton, Colorado 80124
(hereinafter referred to as “Brownlie”).


This agreement (the “Agreement”) supersedes and replaces the executive
employment agreement by and between the Company and Brownlie originally dated
May 1, 2006 as subsequently amended August 29, 2007, November 13, 2007 and July
17, 2008.


IN CONSIDERATION OF the premises and mutual covenants and conditions herein
contained, the Company and Brownlie hereby agree as follows:


1. Engagement. The Company agrees to engage Brownlie, and Brownlie agrees to
serve the Company as the Chief Operating Officer for the Company upon the terms
and conditions hereafter set forth. The duties of Brownlie shall be consistent
with his position as Chief Operating Officer, and shall be those duties
customarily performed by an executive of his experience. In this regard, unless
and until Brownlie is notified otherwise by the Company, Brownlie’s duties shall
include, among other things, serving as the President of Minera Santa Rita, S.A.
de C.V., a subsidiary of the Company incorporated in Mexico. Brownlie shall
report to the President of the Company. During the term of engagement, Brownlie
shall not directly or indirectly pursue any other business activity without the
prior written consent of the President, with the exception of activity that does
not materially interfere with his duties hereunder and passive personal
investments not in breach of any other term or provision hereof. Brownlie agrees
to travel to whatever extent is reasonably necessary in the conduct of the
Company’s business, at the Company’s expense and pursuant to the Company’s
standard policies and procedures.


2. Term. This Agreement becomes effective as of October 1, 2008 and shall expire
on August 31, 2009 (the Engagement Period”). Subject to the provisions of
Section 7 herein, the Engagement Period shall automatically renew for successive
one-year periods unless either party provides the other party with written
notice of its intent not to renew at least thirty (30) days prior to the
expiration of the then current Engagement Period.


3. Compensation And Other Benefits. 


(a) Base Fee. For his services to the Company during the Engagement Period, the
Company shall pay Brownlie a fee at the annual rate of not less than Two Hundred
Seventy-Five Thousand ($258,750) Dollars (the “Annual Fee”) payable in equal
monthly installments.


(b) Bonus. Brownlie shall be eligible for any annual incentive bonus opportunity
offered by the Company to executive officers of the Company as Brownlie’s level.
In the event of any conflict between this Agreement and any incentive bonus plan
adopted by the Company for its officers and employees, this Agreement shall
control. The amount of this bonus, as well as the criteria necessary to earn a
bonus, may be changed at any time by the Company and shall be within the sole
discretion of the Company. All bonuses paid pursuant to this Agreement will be
subject to applicable withholdings and deductions, if applicable, and will be
paid no earlier than fifteen (15) days and no later than ninety (90) days after
the Company’s fiscal year end for which the bonus is earned. If Brownlie’s
engagement terminates, voluntarily or by the Company for Cause, prior to the
last day of the fiscal year for which the bonus applies, Brownlie acknowledges
that he is not entitled to any bonus not yet paid at the time of the termination
because any such unpaid bonus will not be earned, vested, due, or owing.
Brownlie hereby expressly forfeits and waives any such unpaid bonus.

-1-

--------------------------------------------------------------------------------



(c) As an independent contractor, Brownlie will not participate in the Company’s
Group Medical program or 401K pension program.


(d) Company Vehicle. Brownlie shall be entitled to use one of the Company’s
vehicles located on site at the Company’s property in Sonora, Mexico only as
necessary to meet Brownlie’s duties and obligations hereunder. Brownlie may not
utilize any vehicle owned by the Company for personal use unrelated to
Brownlie’s duties and obligations hereunder.
 
4. Independent Contractor. Nothing herein shall be construed to create an
employer-employee relationship between the Company and Brownlie. Brownlie is an
independent contractor and not an employee of the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 3 shall be
the sole consideration due Brownlie for the services rendered hereunder. It is
understood that the Company will not withhold any amounts for payment of taxes
from the compensation of Brownlie hereunder.


5. Services. Brownlie agrees to serve the Company faithfully and to the best of
his ability, and to devote substantially all of his business time, labor, skill,
attention and best ability to the performance of his duties hereunder in a
manner which will faithfully and diligently further the business and interests
of the Company. All services required to be rendered by Brownlie may be rendered
for the benefit of any of the Company’s affiliates or subsidiaries, but no
liability shall attach to such affiliate or subsidiary for the payment of any
compensation hereunder.


6. Expenses. During the period of his engagement, Brownlie will be reimbursed
for his reasonable and necessary documented expenses incurred by him pursuant to
his engagement hereunder, as they are incurred.


7.  Termination.  


(a) Termination for Cause. The Company may discharge Brownlie for: (i) failure
or refusal to perform the services required hereunder; (ii) a material breach by
Brownlie of any of the terms of this Agreement; or (iii) Brownlie’s conviction
of a crime that either results in imprisonment or involves embezzlement,
dishonesty, or activities injurious to the Company or its reputation. Whether
Cause exists under this Agreement shall be determined by the Company in its
reasonable discretion.

-2-

--------------------------------------------------------------------------------



(b) Without Cause. This Agreement may be terminated by the Company without Cause
at any time, such termination to be effective thirty (30) days after Brownlie’s
receipt of written notice from the Company. Should the Company terminate the
Agreement without cause, one year’s Base Fee shall be paid in full.


(c) Death or Disability. This Agreement shall terminate upon the death or
disability of Brownlie. For purposes of this subsection (c), “disability” shall
mean the inability of
Brownlie effectively to substantially provide the services hereunder by reason
of any
medically determinable physical or mental impairment which can be expected to
result in
death or which has lasted or can be expected to last for a continuous period of
not less than
twelve (12) months.


(d) Resignation. Brownlie shall have the right to terminate this Agreement upon
not less than sixty (60) days prior written notice of termination.


(e) Material Breach. This Agreement may be terminated by Brownlie for a material
breach by the Company of any of the terms of this Agreement, upon thirty (30)
days’ written notice specifying the breach, and failure of the Company to either
(i) cure or diligently commence to cure the breach within the 30-day notice
period, or (ii) dispute in good faith the existence of the material breach.


(f) Change of Control. The Agreement can be terminated Upon a Change of Control
as defined in the November 13, 2007 Agreement Regarding Change In Control
(“Change In Control Agreement”) entered into by and between the Company and
Brownlie. The Change In Control Agreement, is hereby amended as follows and, as
amended, remains in effect: Sections 2.1 and 6 thereof are amended to exclude
the Company’s termination of Brownlie due to Brownlie’s death as a basis for
Brownlie’s entitlement to Change In Control Benefits . All references to
Brownlie’s salary are changed to Brownlie’s Annual Fee.


(g) Section 409A.


(i) Anything in this Agreement to the contrary notwithstanding, if on the date
of termination of Brownlie’s services with the Company, as a result of such
termination, Brownlie would receive any payment that, absent the application of
this Section 7(g)(i), would be subject to interest and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(2)(B)(i) of the Code, then such payment shall be payable on the
date that is the earliest of (A) six (6) months after Brownlie’s termination
date, (B) Brownlie’s death or (C) such other date as will not result in such
payment being subject to such interest and additional tax.


(ii) It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Section
409A of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving Brownlie the economic benefits described herein in a
manner that does not result in such tax being imposed.

-3-

--------------------------------------------------------------------------------



8. Effect of Termination.


(a) In the event that this Agreement is terminated for "cause" pursuant
to subsection 7(a), the Company shall pay Brownlie, at the time of such
termination, only the fees and any reasonable and necessary business expenses
incurred by him in connection with his services (less any applicable
withholdings and deductions), all due and payable to him through the date of the
termination of this Agreement.


(b) In the event that this Agreement is terminated without cause pursuant
to subsection 7(b), the Company shall pay Brownlie a cash termination payment
equal to Brownlie’s Annual Fee in effect upon the date of termination, payable
in equal monthly installments beginning in the month following Brownlie’s
termination. Such termination payments shall cease immediately in the event that
Brownlie violates any provision of Sections 9 and/or 10 herein. In addition, the
Company shall pay Brownlie any reasonable and necessary business expenses
incurred by Brownlie in connection with his duties, all to the date of
termination and payable in a lump sum, less any applicable holdings and
deductions, as soon as administratively practicable following Brownlie’s
termination.


(c) In the event this Agreement is terminated at his election pursuant to
subsection 7(d) or due to Brownlie’s death or disability pursuant to subsection
7(c), the Company shall pay to Brownlie, the same amount as provided for in
subsection 8(a) above, in the same manner as provided for therein.


(d)  In the event this Agreement is terminated for material breach by Brownlie
pursuant to subsection 7(e), the Company shall pay to Brownlie termination
payments in an amount equal to three (3) months’ of Brownlie’s Annual Fee plus
an amount equal to one (1) month of the Annual Fee for each full year of
Brownlie’s engagement after Brownlie’s first year of providing services to the
Company, less applicable holdings and deductions, after the date such notice is
given. Such termination payments shall be paid in equal monthly installments to
Brownlie beginning in the month following Brownlie’s termination. Such
termination payments shall be paid so long as Brownlie is not in breach of any
term of this Agreement, including, without limitation, Sections 9 and 10 hereof.
In addition, the Company shall pay to Brownlie all accrued fees and any
reasonable and necessary business expenses incurred by Brownlie in connection
with his duties, all to the date of termination and payable in a lump sum, less
applicable holdings and deductions, as soon as administratively practicable
following Brownlie’s termination.


(e) In the event of a Termination Upon a Change of Control as defined in the
Change In Control Agreement, the Company’s obligation to Brownlie shall be as
set forth in the Change In Control Agreement.


9. Confidentiality.


(a) The term “Confidential Information” shall include, but not be limited to,
the whole or any portion or phase of (i) any confidential, or proprietary or
trade secret, technical, business, marketing or financial information, whether
pertaining to (1) the Company or its Affiliates, (2) its or their suppliers, or
(3) any third party which the Company or its Affiliates is under an obligation
to keep confidential including, but not limited to, methods, know-how,
techniques, systems, processes, software programs, works of authorship, supplier
lists, projects, plans, and proposals, and (ii) any software programs and
programming prepared for the Company’s benefit whether or not developed, in
whole or in part by Brownlie. For purposes of this Agreement, “Confidential
Information” shall include, but shall not be limited to, strategies, analysis,
concepts, ideas, or plans; operating techniques; demographic and trade area
information; prospective site locations know-how; improvements; discoveries,
developments; designs, techniques, procedures; methods; machinery, devices;
drawings; specifications; forecasts; new products; research data, reports, or
records; marketing or business development plans, strategies, analysis, concepts
or ideas; contracts; general financial information about or proprietary to the
Company, including, but not limited to, unpublished financial statements,
budgets, projections, licenses, and costs; pricing; personnel information; and
any and all other trade secrets, trade dress, or proprietary information, and
all concepts or ideas in or reasonably related to the Company’s business. All
such Confidential Information is extremely valuable and is intended to be kept
secret to the Company; is the sole and exclusive property of the Company or its
Affiliates; and, is subject to the restrictive covenants set forth herein. The
term Confidential Information shall not include any information generally
available to the public or publicly disclosed by the Company (other than by the
act or omission of Brownlie), information disclosed to Brownlie by a third party
under no duty of confidentiality to the Company or its Affiliates, or
information required by law or court order to be disclosed by Brownlie.


-4-

--------------------------------------------------------------------------------



(b) Brownlie shall not, without the Company’s prior written approval, use,
disclose, or reveal to any person or entity any of the Company’s Confidential
Information, except as required in the ordinary course of performing duties
hereunder. Brownlie shall not use or attempt to use any Confidential Information
in any manner which has the possibility of injuring or causing loss, whether
directly or indirectly, to the Company or any of its Affiliates.


(c) In the event that Brownlie’s engagement with the Company is terminated for
any reason whatsoever, he shall return to the Company, promptly upon the
Company’s written request therefore, any documents, photographs, tapes, discs,
memory devices, and other property containing Confidential Information which
were received by him during his engagement, without retaining copies thereof.


10. Non-Competition; Non-Solicitation; Anti-Raiding; Non-Disparagement. Without
the prior written approval of the Chief Executive Officer or the President of
the Company, Brownlie shall not, directly or indirectly, during his engagement
and until the end of one hundred eighty (180) days after termination of
engagement (however such termination occurs, including, without limitation,
termination pursuant to Section 7(a), 7(b), 7(c), 7(d) or 7(g)):


(a) Engage in a “Competing Business’’ in the “Territory”, as those terms are
defined below, whether as a sole proprietor, partner, corporate officer,
employee, director, shareholder, consultant, agent, independent contractor,
trustee, or in any other manner by which Brownlie holds any beneficial interest
in a Competing Business, derives any income from any interest in a Competing
Business, or provides any service or assistance to a Competing Business.
“Competing Business” shall mean any business that mines or produces minerals
which is competitive with the business of the Company or any of its Affiliates
(defined below), as conducted or under development at any time during the term
of engagement. “Affiliates” shall mean any entity controlled by or under common
control with the Company or any joint venture, partnership or other similar
entity to which the Company is a party. “Territory” shall mean anywhere in the
state of Sonora, Mexico. The provisions of this Section 10 will not restrict
Brownlie from owning less than five percent of the outstanding stock of a
publicly-traded corporation engaged in a Competing Business;

-5-

--------------------------------------------------------------------------------



(b) Acquire, lease or otherwise obtain or control any beneficial, direct or
indirect interest in mineral rights, or other rights or lands necessary to
develop, any mineral property in which the Company or any of its Affiliates at
the time of termination as a beneficial interest or is actively seeking to
acquire, or that is within a distance of five (5) kilometers from any point on
the outer perimeter of any such property in which the Company or any of its
affiliates has a beneficial interest or that it is seeking to acquire;


(c) Conduct any exploration or production activities or otherwise work on or in
respect of any mineral property within a distance of five (5) kilometers from
any point on the outer perimeter of any mineral property in which the Company or
any of its affiliates then has a beneficial interest or is actively seeking to
acquire;


(d) (i) Contact or solicit, or direct or assist others to contact or solicit,
for the purpose of promoting any person’s or entity’s attempt to compete with
the Company or any of its Affiliates, in any business carried on by the Company
or any of its Affiliates during the period in which Brownlie was a consultant of
the Company, any suppliers, independent contractors, vendors, or other business
associates of the Company or any of its Affiliates that were existing or
identified prospective suppliers, independent contractors, vendors, or business
associates during such period, or (ii) otherwise interfere in any way in the
relationships between the Company or any of its Affiliates and their suppliers,
independent contractors, vendors, and business associates;


(e) (i) Solicit, offer engagement to, otherwise attempt to hire, or assist in
the hiring of any employee or officer of the Company or any of its Affiliates;
(ii) encourage, induce, assist or assist others in inducing any such person to
terminate his or her engagement with the Company or any of its Affiliates; or
(iii) in any way interfere with the relationship between the Company or any of
its Affiliates and their employees; or


(f) Make any public statement or perform or do any other act prejudicial or
injurious to the reputation or goodwill of the Company or any of its Affiliates
or otherwise interfere with the business of the Company or any of its
Affiliates.


11. Acknowledgments. Brownlie acknowledges that the covenants contained in
Sections 9 and 10, including those related to duration, geographic scope, and
the scope of prohibited conduct, are reasonable and necessary to protect the
legitimate interests of the Company. Brownlie acknowledges that the covenants
contained in Sections 9 and 10 are designed, intended, and necessary to protect,
and are reasonably related to the protection of, the Company’s trade secrets, to
which he will be exposed and with which he will be entrusted. Specifically,
without limitation, Brownlie is entrusted with trade secrets regarding: the
strategic planning initiatives; business development plans; budgets; financial
information; management training; future business plans; and operational
strategies and procedures. Brownlie understands that any breach of Sections 9 or
10 will also constitute a misappropriation of the Company’s proprietary rights,
and may constitute a theft of the Company’s trade secrets under applicable
local, state, and federal statutes, and will result in a claim for injunctive
relief, damages, and/or criminal sanctions and penalties against Brownlie by the
Company, and possibly others.

-6-

--------------------------------------------------------------------------------



12. Forfeiture of Profits Related to Option Exercises. If Brownlie breaches
Section 9 or 10 of this Agreement, the Company shall have the right to
repurchase any or all shares of common stock of the Company purchased by the
Brownlie upon the exercise of options within the twelve (12)-month period
immediately preceding the breach at the exercise price of the option, or if the
Brownlie no longer holds such shares of common stock purchased on exercise of
options, the Brownlie shall pay to the Company an amount equal to the gross
profits that Brownlie received on the sale of such shares calculated as the
aggregate sale price of such shares of common stock less the exercise price.
Nothing contained in this Section 12 shall be construed as prohibiting the
Company from pursuing any other remedies available to it in the event of the
breach of Sections 9 or 10, including the equitable remedies set forth in
Section 14.


13. Non-Exclusivity of Rights. Amounts that are vested benefits or that Brownlie
is otherwise entitled to receive under any plan, policy or program of, or
contract or agreement with the Company at or subsequent to termination of
engagement (however such termination occurs, including, without limitation,
termination pursuant to Section 7(a), 7(b), 7(c), 7(d) or 7(g)) shall be payable
in accordance with such plan, policy or program of, or any contract or agreement
except as explicitly modified by this Agreement.


14. Equitable Remedies. The services to be rendered by Brownlie and the
Confidential Information entrusted to Brownlie as a result of his engagement by
the Company are of a unique and special character, and any breach of Sections 9
or 10 will cause the Company immediate and irreparable injury and damage, for
which monetary relief would be inadequate or difficult to quantify. the Company
will be entitled to, in addition to all other remedies available to it,
injunctive relief and specific performance to prevent a breach and to secure the
enforcement of Sections 9 or 10. Brownlie acknowledges that injunctive relief
may be granted immediately upon the commencement of any such action without
notice to Brownlie and in addition may recover monetary damages. In the event a
court requires posting of a bond, the parties agree to a maximum $5,000 bond.
Brownlie further acknowledges that his duties under this Agreement shall survive
termination of his engagement, whether the termination is voluntary or
involuntary, rightful or wrongful, and shall continue until the Company consents
in writing to the release of Brownlie’s obligations under this Agreement. The
parties further agree that the provisions of Sections 9 and 10 are separate from
and independent of the remainder of this Agreement and that these provisions are
specifically enforceable by the Company notwithstanding any claim made by
Brownlie against the Company.


15. Attorney’s Fees. In the event Brownlie breaches, or threatens to breach, any
provision of this Agreement, Brownlie acknowledges that he shall be solely and
fully responsible for all fees and costs, including without limitation, all
attorney’s fees and costs, incurred by the Company in enforcing this Agreement
if the Company is the prevailing party in any litigation.

-7-

--------------------------------------------------------------------------------



16. Entire Agreement; Amendments. This Agreement (including all exhibits and the
Change In Control Agreement) constitute the entire understanding between the
parties with respect to the subject matter herein and therein, and they
supersede any prior or contemporaneous understandings or agreements. This
Agreement may be amended, supplemented, or terminated only by a written
instrument duly executed by each of the parties.


17.  Headings. The headings in this Agreement are for convenience of reference
only and shall not affect its interpretation. References to Sections are to
Sections of this Agreement.


18. Gender; Number. Words of gender may be read as masculine, feminine, or
neuter, as required by context. Words of number may be read as singular or
plural, as required by context.


19. Severability. The covenants in this Agreement shall be construed as
independent of one another, and as obligations distinct from one another and any
other contract between Brownlie and the Company. If any provision of this
Agreement is held illegal, invalid, or unenforceable, such illegality,
invalidity, or unenforceability shall not affect any other provisions hereof. It
is the intention of the parties that in the event any provision is held illegal,
invalid, or unenforceable, that such provision be limited and construed so as to
effect the intent of the parties to the fullest extent permitted by applicable
law. Any claim by Brownlie against the Company shall not constitute a defense to
enforcement by the Company of this Agreement.


20. Survival. The provisions of Sections 7, 9, 10, 11, 12, 13, 14, 15, 16, 19,
20, 21, 22, 23, 24 and 25 shall survive the termination of this Agreement.


21. Notices. All notices, demands, waivers, consents, approvals, or other
communications required hereunder shall be in writing and shall be deemed to
have been given if delivered personally, if sent by facsimile with confirmation
of receipt, if sent by certified or registered mail, postage prepaid, return
receipt requested, or if sent by same day or overnight courier service to the
following addresses:



 
(i)
If to the Company, to:

Capital Gold Corporation
76 Beaver Street, 14th Floor
New York, NY 10005
Tel. No.: (212) 344-5158
Fax No..: (212) 344-4537
Attention: President



(ii)
If to Brownlie, to:

John Brownlie
6040 Puma ridge
Littleton, CO 80124
Tel. No.: (303) 379-8063
Fax No.: (303) 379-8063

-8-

--------------------------------------------------------------------------------



Notice of any change in any such address shall also be given in the manner set
forth above. Whenever the giving of notice is required, the giving of such
notice may be waived by the party entitled to receive such notice.


22. Waiver. The failure of any party to insist upon strict performance of any of
the terms or conditions of this Agreement shall not constitute a waiver of any
of such party’s rights hereunder.


23. Assignment. Other than as provided below, neither party may assign any
rights or delegate any of obligations hereunder without the prior written
consent of the other party, and such purported assignment or delegation shall be
void; provided that the Company may assign the Agreement to any entity that
purchases the stock or assets of, or merges with, the Company or any Affiliate.
This Agreement binds, inures to the benefit of, and is enforceable by the
successors and permitted assigns of the parties and does not confer any rights
on any other persons or entities.


24. Governing Law. This Agreement shall be construed and enforced in accordance
with New York law except for any New York conflict-of-law principle that might
require the application of the laws of another jurisdiction.


25. Submission to Jurisdiction: Service: Waivers. With respect to any claim
arising out of this Agreement, each party hereto (a) irrevocably submits, for
itself and its property, to the jurisdiction of the state court located in the
City and County of New York, New York, the federal court located in New York,
New York, and appellate courts therefrom, (b) agrees that the venue for any
suit, action or proceeding arising out of or relating to this Agreement shall be
exclusive to and limited to such courts, and (c) irrevocably waives any
objection it may have at any time to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any such
court, irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum and further
irrevocably waives the right to object, with respect to such claim, suit, action
or proceeding brought in any such court that such court does not have
jurisdiction over it. Each party irrevocably consents to the service of process
in any suit, action or proceeding in any of the aforesaid courts by the mailing
of copies of process to the other party or parties hereto, by certified or
registered mail at the address specified in Section 21.


IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto
 effective as of the date first above written.


CAPITAL GOLD CORPORATION
   
By:
s/ Gifford Dieterle
 
Gifford Dieterle, President
         
s/John Brownlie
 
John Brownlie


-9-

--------------------------------------------------------------------------------


 